FRUGÉ, Judge.
This is a suit by a father for damages for personal injuries occurring to his son, Calvin Harmon, when the bicycle the son was operating was struck by an automobile in a signal controlled intersection. Defendants are Thomas Lahood, the driver, and Gulf Insurance Company, the liability insurer of the owner, Edmund M. Reggie, Sr. Plaintiff has appealed from a judgment rendered in favor of defendants.
The evidence indicates that Calvin Harmon negligently proceeded into the intersection against a red light at a time when -he was aware of its significance. The evidence indicates Mr. Lahood did all that he could to avoid injury to Calvin after he was apprised of Calvin’s peril. The plaintiff failed to prove that defendant Lahood was negligent. The trial court’s judgment is correct.
Affirmed.